Citation Nr: 0800835	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 until April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  

As procedural matter, the Board notes that a rating decision 
dated August 2004 denied the veteran's claim for PTSD after 
determining that the December 2002 rating decision was final.  
He filed a timely notice of disagreement (NOD) to the August 
2004 rating decision.  While the claim was on appeal, the RO 
construed a February 2003 communication as a timely NOD to 
the December 2002 rating decision.  Therefore, that decision 
never became final and is now the basis of the veteran's 
appeal.    

The Board also notes that in December 2003, the veteran 
perfected his appeal of a July 2001 rating decision, which 
denied his claim for nonservice-connected pension.  
Subsequently, the full benefits of that appeal were granted 
in a September 2005 rating decision.  Therefore, the only 
issue for the Board's consideration at this time is 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  The weight of the competent evidence supports a diagnosis 
of PTSD.

3.  The evidence of record does not verify any of the 
veterans's claimed in-service stressors and he has failed to 
provide sufficient information to corroborate reported non-
combat stressors.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309, 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Further, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113 (b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2007); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).  

In this case, the evidence does not show nor does the veteran 
allege that he actually engaged the enemy in combat.  
Although he had service in the Republic of Vietnam from 
August 1971 to April 1972, the DD Form 214 and service 
personnel records show that his military occupational 
specialty (MOS) was a wireman, and that he earned the Vietnam 
Campaign Medal, National Defense Service Medal, and Vietnam 
Service Medal.  Thus, the evidence does not reflect that he 
received any awards, citations, or decoration denoting having 
served in combat in Vietnam.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

As an initial matter, the Board notes that the service 
medical records do not reflect psychiatric complaints or 
treatment.  At the time of separation, a finding as to the 
veteran's psychiatric condition was not made; however, it was 
noted that he was in good health.  

Post service records demonstrate that the appellant has been 
diagnosed with PTSD.  In a Vet Center intake report dated 
June 2003, he was diagnosed with PTSD based on an evaluation 
of the appropriate DSM-IV criteria and a review of his 
reported military history.  Therefore, the Board finds that 
there is competent medical evidence of record supporting a 
current diagnosis of PTSD. 

Moreover, the Vet Center intake counselor related the 
veteran's current diagnosis of PTSD to his experiences in 
service; therefore, the Board finds that the veteran's PTSD 
has been related to active duty service.  

As noted above, in order for service connection for PTSD to 
be warranted, the PTSD diagnosis must be based upon a 
corroborated in-service stressor.  38 C.F.R.  § 3.304(f).  
The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in Vietnam.  Specifically, the 
veteran has reported in writing and during assessment that he 
witnessed dead bodies being unloaded from helicopters, 
wounded solders being loaded into ambulances, and piles of 
enemy bodies.  He also claimed that he was electrocuted while 
in his bunker shortly after arriving in Vietnam.    

While the veteran's claim of electrocution could be 
considered to be consistent with his MOS, he does not assert 
that this event took place while performing his duties as a 
wireman, but that it occurred while he was in his bunker.  
Further, a review of his service medical and service 
personnel records do not confirm or corroborate any of his 
alleged stressors, including treatment for electrocution.  

The intake report described above, discusses the veteran's 
diagnosis of PTSD and its relation to his period of active 
service.  At which time he reported the same stressors as 
noted above, and indicated that he had continued to 
reexperience trauma through intrusive recollections, dreams, 
and flashbacks.  Nonetheless, the veteran's service records 
do not corroborate his alleged stressors, nor has any other 
corroborating evidence been submitted.    

While the veteran alleges that his current PTSD is related to 
his service, there are no records which reflect treatment for 
psychiatric problems prior to June 2003, approximately 30 
years after separation from service.  Accordingly, 
entitlement to service connection for a psychosis on a 
presumptive basis is not warranted because no disorder was 
shown within the applicable presumptive period following his 
separation from service.  See 38 C.F.R.§ 3.309.  

In making such determinations, the Board has considered the 
veteran's statements asserting a relationship between his 
PTSD and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).


In sum, the evidence of record does not verify any of the 
veteran's claimed in-service stressors.  Accordingly, the 
claim is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  Although a subsequent 
letter was sent to the appellant characterizing the claim as 
one to reopen requiring new and material evidence, the letter 
described above  informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a December 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the veteran's asserted in-service 
stressors are not verified in the record.  Under the 
circumstances of this case, additional efforts to assist the 
veteran by providing a VA examination would serve no useful 
purpose. See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Additionally, the Board finds that a remand for additional 
development to obtain a response from the Joint Services 
Records Research Center (JSRRC) is not necessary in the 
present case.  The RO attempted to verify the veteran's 
stressors.  In response to the RO's inquiry, the veteran 
submitted an incomplete PTSD questionnaire in April 2003.  
Although the proper procedures to obtain the information 
required to corroborate the claimed stressful events were 
followed, insufficient information was collected for 
verification with the JSRRC and other organizations.  For 
example, no specific dates or locations were provided 
sufficient for additional development to be obtained.  

Further, the RO made an additional request for information on 
the veteran's claimed in-service stressors, but to date the 
veteran has not responded.  The burden lies on the veteran to 
cooperate with VA.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).
    
Based on the above, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA treatment records, service medical records, and 
service personnel records.  The veteran submitted private 
records from the Vet Center and statements in support of his 
claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


